Title: To James Madison from Rufus King, 31 December 1801
From: King, Rufus
To: Madison, James


No. 47.
Sir
London Dec. 31. 1801
The Letters which I have received from you are dated May 21. June 15. 30. July 23. 24. 27. 28. and Oct. 21. The principal Subjects to which they relate have already been taken notice of in the course of my Correspondence: the object of this Letter is to reply upon those miscellaneous Subjects which have hitherto been omitted.

—St. Croix River Boundary.—
I have taken occasion to explain to Lord Hawkesbury the Defect in the Settlement of this boundary; but the subject being one with which he was entirely unacquainted, I have no reason to believe that he has thought of it again from that time to this: no progress can be made until your farther Instructions are received.
—West Florida Papers.—
It is doubtful whether the Papers sought for are in the possession of the British Government: I am employing the only means to ascertain the Fact: if discovered we shall meet with no difficulty in obtaining them. Some of the East Florida Papers were found among the Georgia Papers brought to England by Governor Wright and which were delivered to me last year; but I can obtain no clue to the West Florida Papers which I apprehend to be lost.
Hopper a British Whaler’s Complaint.
—agt. an American armed Vessel.—
This Case was probably communicated to me before it reached the Department of State: my answer was consonant with your Decision that redress for the supposed injury must be sought for in the Tribunals of the United States; and I have reason to believe that the Complainant was told so by his own Government.
—Hubbel an impressed Amer. Seaman.—
The proofs of Hubbel’s Citizenship, transmitted to Mr. Lenox, are regular, and such as have ordinarily served to procure the discharge of our Seamen impressed into the British Naval Service. Hubbel’s Citizenship is not doubted, but the refusal to discharge him is grounded upon his having voluntarily entered and received the Bounty. The circumstances to which you refer, as sufficient to invalidate this plea, have on former occasions been over and over urged by me, but without success; and I am convinced that the Practice we complain of will not be discontinued, until a reasonable and equal agreement upon this important Subject, shall be made between the two Countries. Peace, for the present, has put an end to impressments in Great Britain, tho’ they may to a certain degree still prevail at Sea. Since the signature of the Preliminaries, I have not renewed the attempt to complete the article upon this subject, which I have before informed you was in a favourable train; because it has, upon reconsideration, appeared to me, that it would look like a piece of mockery to add such an Article, at the end of the War, to a Treaty which will expire before a new War is likely to break out, unless it be previously revised, when the Article, if agreed to, may with propriety be inserted.
As the calls upon our Agent for the Protection of Seamen have, in a great measure, ceased with the War, Mr. Lenox has availed himself of the circumstance to visit Paris, where I understand he purposes to remain thro’ the Winter, or until he receives permission to return to America.
—Kimball & Lords Complaint—
—of the Capture of the Brig Atlas—
The Brig Atlas, laden with Tobacco, both Vessel and Cargo American Property, arrived from the United States at Vigo in Spain, where the Master or Super Cargo entered into a Contract to sell and deliver the Tobacco to the Royal Manufacture at Seville; and on the passage from Vigo to the Port nearest to Seville, the Atlas was taken, and after a vexatious detention in Portugal, her Cargo of Tobacco has been condemned in the High Court of Admiralty—whether correctly or otherwise, it is to no purpose that I express an opinion, the prize Courts here, have uniformly, as far as I have been able to learn, condemned Property in the situation of this Cargo, upon the Principle that such Contracts differ from the bonâ fide Trade between Neutrals and Belligerents, and may be considered as an insurance of Enemy Goods by the Neutral. I have, therefore, no reason to expect that my interference in this Case would prove advantageous to the Owners, whose Appeal, in my apprehension, will not only be unsuccessful, but worse, as it is a Rule of the Court of Appeals to saddle the Party with his Adversary’s Costs, in addition to his own, who prosecutes a suit, turning upon a Principle before decided and settled against him.
—Price’s Complaint of Excessive Fees.—
—demanded in the Vice Admy Court at Jamaica—
Since the Law authorizing the reform of the Vice Admiralty Courts in the West Indies, there has been no inducement to palliate or deny their past irregularities; tho’ I have seen no evidence of a disposition to compensate the Sufferers, in a summary or extrajudicial manner. The invariable Answer is that the Reform of the Courts, (which from motives of Œconomy will now probably be delayed) will correct the mischief in future, and in regard to the past that the Court of Appeals was instituted to revise and set right the erroneous decisions of the inferior Tribunals: all this is technical enough; but experience has shewn us that it is not altogether satisfactory.
Gibson’s Complaint of the Condemnation of his
Property at the Bahamas because being born a
British Subject his naturalization in America
was posterior to the year 1793.—
The principle upon which it is said the Vice Admiralty Court at the Bahamas condemned the Property of Mr. Gibson, has received no countenance either in the High Court of Admiralty or Court of Appeals, in both of which a very different doctrine has been asserted; It being always open to enquiry as well in respect to naturalized as native Citizens, whether the actual domicil or commercial Station corresponds with the national Character; and since the decision by the Twelve Judges in Collets Case, the Law upon this point in the common as well as civil Law Courts seems to be fully and satisfactorily settled. As you may not have seen an account of this Case, in other respects of considerable importance, I will send you Mr. Henchman’s late Publication, relating principally to the East India Trade, and in the Appendix whereof you will find a full Report of Collets Case.
—St. Barbe and Sauren’s Case.—
Of the long List of depredations upon our Commerce, by the armed Vessels of this Country, no case that I have heard of was attended with so many circumstances of base injustice and oppression, as that of Soren and st. Barbe of Massachussetts. After seeking redress in every Quarter, without obtaining it, Mr. sauren drew up and circulated among the Members of Parliament and other Persons of influence a printed State of his Case which had the effect to procure a revision of it by Mr. Addington, who after referring the Case to the proper Department to ascertain the real amount of St. Barbe and sauren’s Loss, has ordered the same to be paid: the Sum of £3360. Sterling assigned to Sauren has doubtless been received, as he is here; and I have sent notice to St Barbe that £2340. assigned to him will be paid to whomsoever he shall authorise to receive it. With perfect respect and Esteem, I have the honour to be, Sir, Your obedient & faithful st.
Rufus King
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC in a clerk’s hand, signed by King.


   See JM to King, 28 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:484, 486 nn. 1, 2.


   See ibid., 1:485, 486 n. 5.


   See ibid., 1:485, 485–86 n.


   See ibid., 1:484–85, 486 n. 3; and William G. Hubbel to JM, 15 Oct. 1801.


   The cargo of the brig Atlas was condemned, but the ship was restored to the owners (E. S. Roscoe, Reports of Prize Cases Determined in the High Court of Admiralty [2 vols.; London, 1905], 1:31 n.). See also Thomas Bulkeley to JM, 1 Aug. 1801, and JM to King, 21 Oct. 1801.


   See JM to King, 28 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:485, 486 n. 6.


   See JM to King, 23 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:460.


   Thomas Henchman, Observations on the Reports of the Directors of the East India Company, Respecting the Trade between India and Europe (London, 1801).


   The Narrative of Mr. John Soren … Piratically Captured on the High Seas (London, 1800). In February 1796 the Enterprise, property of Soren and Wyatt St. Barbe and bound from Hamburg to Surinam, stopped to assist the distressed British troop transport Isabella whose commander, Capt. Charles Potter, then seized it as a prize.

